Citation Nr: 0126044	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active duty from August 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the RO, which 
denied the veteran's claim for service connection for a left 
eye disorder.  

The veteran was scheduled to appear to testify before a 
Member of the Board at a hearing scheduled in September 2001, 
but failed to report.  The veteran has not indicated that he 
desires another hearing. 


REMAND

Essentially, the appellant contends that he has blurred 
vision as a manifestation of a left eye disorder, which is 
directly due to trauma caused by having been in close 
proximity to concussive explosions during combat with the 
enemy while serving with the 27th Division, 105th Infantry 
Regimen, 2nd Battalion, Company G, on Kakuza Ridge, Okinawa, 
Japan, in early May 1945.

While the records from the veteran's period of service do not 
document the specific traumatic incident that the veteran 
reported as the cause of his vision problems, they do show 
that the veteran served in combat with the 27th Division in 
Okinawa during World War II.  Service medical records reveal 
that the veteran was seen in May 1946 for non-paralytic 
strabismus of the left eye.  Normal eyes were noted on the 
August 1946 examination prior to separation. 

In this case, the file contains a May 2000 letter from a 
private ophthalmologist who examined the veteran on two 
occasions, found that the veteran had decreased visual acuity 
in the left eye that could only be improved to 20/30, and 
reported the following conclusions:

It is certainly possible that he may have 
suffered a concussion injury to the left 
eye, which could have reduced vision.  
This could have caused damage to either 
the optic nerve or retina, which would 
not necessarily be visible at this time.  
...I think that it is certainly a 
possibility that the injury he describes 
while in the Armed Forces may have caused 
his current condition.

The record also contains the August 2000 report of an 
examination performed for the VA, which contained the 
diagnosis of cataracts.  The examiner reported that he did 
not consider the veteran visually handicapped and that he did 
not believe that the veteran suffered any sequela in terms of 
ocular pathology from the blast he experienced in 1945. 

Furthermore, in support of his claim, the veteran has also 
added to the claims file the records of subsequent treatment 
by a private optometrist and another private ophthalmologist.  
Records from both sources note a history of inservice trauma 
and related eye problems.  

The Board notes that in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination when such an examination is 
necessary to make a decision on the claim.  An examination is 
considered "necessary" if the evidence of record (both 
medical and lay, including statements from the veteran 
himself) contains competent evidence of a current disability 
or persistent or recurrent symptoms of disability; and the 
evidence indicates that the disability or symptoms may be 
associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 C.F.R. § 5103A(d)).

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Here, the Board finds that the medical records on file 
contain conflicting opinions with regard to the nature and 
etiology of any left eye disorder.  This leaves the Board 
without clear medical findings necessary to make a decision.  
As such, the case should be remanded for a new VA examination 
to obtain more definitive findings with regard to the nature 
and etiology of any left eye disorder.  

Prior to any examination the RO should assist the veteran in 
obtaining any pertinent records that may relate to his claim 
for service connection.  During the course of his appeal, the 
veteran has indicated that there may be some service medical 
records available that would show treatment for eye problems 
in February, March or April 1946.  He has also stated that he 
had post service treatment involving eye exercises in the 
years from 1947 to 1949, and that he had additional pertinent 
treatment for eye problems at a clinic associated with UCLA 
some 25 years ago.  Efforts should be made to obtain any 
outstanding service medical records as well as any records of 
medical treatment received for these conditions in the years 
shortly after service.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request.    

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim for service connection a left eye 
disorder.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed symptoms 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should make another attempt to 
secure any outstanding service medical 
records through official channels.  Noted 
in this regard are records of any 
treatment received in Tokyo in 1945 or 
1946.

3.  Then, after all available records 
have been added to the claims file, the 
veteran should be afforded an eye 
examination to determine the nature and 
etiology of any current disorder of the 
left eye.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
In so doing, the examiner performing the 
eye examination should carefully consider 
the findings in the private physician who 
submitted the May 2000 letter as well as 
those of the physician who performed the 
August 2000 examination.  Then, the VA 
examiner should be directed to provide a 
medical opinion as to whether the veteran 
has a disorder of the left eye due to any 
aspect of his period of service.  The 
examiner should reconcile and discuss any 
findings or opinions that are in conflict 
with medical findings or opinions of 
record.  Complete rationale for the 
opinions expressed should be provided.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



